Ludwig-Hommel Company brought this action originally in the Monroe County Common Pleas against the village of Woodsfield for the price of merchandise sold to the village.
It appears that a contract was entered irffo by the company and the village whereby the company agreed to furnish meters at a stipulated price. The contract further provided that in the event that the total orders of the village amounted to $1000.00 or more during the year that the village would receive a discount on the purchase price. Five shipments were made pursuant to a special order of the counsel for each shipment which totaled an amount in excess of $1000.00. The meters were received and used. The Common Pleas overruled a motion.for non-suit but the Appeals sustained a similar motion and refused to remand the case for trial.
The company in the Supreme Court contends :
1. That 4328 GC. does not apply on the ground that each shipment was ordered by the counsel.
2. That the judgment of the Appeals precluded the copy from any rights or remedy against Woodsfield.